Citation Nr: 9900613	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-51 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to open 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967. 

In August 1991, the RO denied the veteran's claim for service 
connection for PTSD.  Although the veteran perfected an 
appeal regarding this decision, he withdrew his claim for 
service connection during his January 1992 RO hearing.   

This matter now comes to the Board of Veterans Appeals 
(Board) from an April 1996 RO rating decision that also 
denied the veterans claim for service connection for PTSD.  
The Board notes that the RO failed to address the issue of  
whether the veteran submitted new and material evidence to 
reopen his previously denied claim.  Rather than remand the 
case for RO consideration of this narrow issue alone, the 
Board, by this decision, has corrected the procedural problem 
without prejudice to the veteran by finding that new and 
material evidence has indeed been presented, and remanding 
the case for additional development and consideration by the 
RO. 

The file contains a transcript of the veteran's testimony 
before a member of the Board at the RO in September 1998.  


FINDINGS OF FACT

1.  By a rating action of August 1991, the RO denied the 
veteran's claim for service connection for PTSD; the veteran 
was notified thereof and he did file an appeal.  This appeal, 
however, was withdrawn by the veteran during his January 1992 
RO hearing.

2.  Since the last final denial of the claim in August 1991, 
new and material evidence has been associated with the claims 
folder which is so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the August 1991 RO denial of 
service connection for PTSD is new and material; thus, the 
claim of service connection is reopened.  38 U.S.C.A. §§ 
1110, 1131, 5107, 5108, 7104 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.

The evidence which was of record at the time of the ROs 
August 1991 decision denying service connection for PTSD may 
be summarized briefly.  The veteran's DD 214 indicated that 
he was discharged after two years of service and that he did 
not receive any medals that evince combat.  Service records 
show that the veteran served in Vietnam from June 1966 to 
November 1966.   Records show that the veteran was involved 
in operations in the Chu Lai area of Vietnam in June 1966 and 
that he participated in Operation Fresno and Operation Golden 
Fleece in September 1966.

Service medical records show no complaints or findings 
indicative of psychiatric problems during service.  Records 
show that the veteran received treatment for a head injury 
following an assault in September 1964.  On his January 1967 
examination prior to separation from service, the veteran was 
evaluated as psychiatrically normal.

In April 1991, the veteran submitted his claim for service 
connection for PTSD.    

On VA psychiatric examination in June 1991, the veteran 
presented with symptoms including depression, anger, and 
crying spells.  The veteran reported that difficult times 
during his period of service included a plane crash and being 
shot at.  It was noted that the veteran obtained a score of 
91 on the Mississippi Scale for PTSD.  The physician stated 
that the veteran had been chronically depressed for years, 
that the veteran's drinking may be secondary to his 
depression, and that the veteran has had headaches since his 
apparent skull fracture during service.  The treating 
physician stated that the veteran's symptoms did not appear 
at present to be those of PTSD.  The diagnoses included 
psychological factors affecting the veteran's physical 
condition; dysthymia; major depression, recurrent; and 
alcohol dependence.  

With this information on file, the RO, in August 1991, denied 
the veteran's claim for service connection for PTSD, finding 
that the VA physician indicated that the veterans symptoms 
did not appear to be those of PTSD.  As noted earlier, the 
veteran appealed this decision but withdrew his appeal during 
his January 1992 RO hearing.  Subsequent to this denial, the 
evidence listed below has been added to the claims file.

In July 1993, the veteran submitted a statement indicating 
that he was receiving treatment at the Northport VA Medical 
Center (VAMC) for problems with anxiety, depression, 
difficulty concentrating, and a lack of energy.  The veteran 
noted that he was having a great deal of difficulty with his 
job due to these difficulties.  He asserted that these 
problems were due to his combat experience in Vietnam and 
that  he would like to reopen his claim for service 
connection for PTSD.  

VA outpatient treatment records dated from January 1994 to 
March 1995 show that the veteran had ongoing treatment for 
psychiatric problems at the Northport VAMC mental hygiene 
clinic.  On a January 1994 record, it was noted that the 
veteran experienced stress from his domestic and job 
situations and that he was coping with symptoms of PTSD as 
well as can be expected.  Ongoing problems with drinking and 
depression were also reported.  An October 1994 record 
indicated that signs and symptoms of PTSD continue to plague 
the veteran.  A December 1994 record indicated that the PTSD 
symptoms included flashbacks, nightmares, decreased 
concentration, isolation, and irritability.  Continued PTSD 
symptoms were reported in March 1995.     

During his VA examination in August 1995, the veteran 
reported numerous emotionally traumatic experiences such as 
observing many soldiers dying, witnessing a plane crash and 
aiding in the rescue of its passenger, and watching a Viet 
Cong POW die of head injuries.  The veteran reported that 
following separation from service, he returned to but could 
not keep his old position in a department store.  He also 
noted difficulty managing various other jobs.  He stated that 
since 1980 he has worked for the U.S. Postal Service.  The 
veteran reported difficulty with stress at work, a divorce in 
1985, and drinking problems for many years.  The veteran 
presented with complaints including nightmares, flashbacks, 
depression, anxiety, panic episodes, and sleep problems.  The 
veteran also reported that he was unable to tolerate any 
noise, that he had difficulty handling pressure, and that he 
had anger and explosive tendencies with continuous headaches 
and an inability to relax.  It was noted that the veteran was 
hospitalized in 1983 at the Albany Medical Center after an 
impulsive overdose of medications and that he has been 
treated at the Northport VA medical center (VAMC) Mental 
Hygiene Clinic for PTSD where he was given Buspar and Elavil.  
On objective examination, it was noted that the veteran was 
alert and oriented in three spheres and coherent in speech.  
His mood was reportedly dysphoric with insomnia and recurrent 
nightmares and flashbacks.  It was noted that the veteran was 
anxious and restless, and that he reported anger, explosive 
tendencies, and drinking problems.  The examining physician 
noted that the veteran denied hallucinations or delusions and 
appeared to be somewhat suspicious.  It was also reported 
that the veterans recent memory was disturbed, that his 
concentration was very poor, and that he denied suicidal or 
homicidal ideation.  Judgment was not disturbed and 
calculations were reportedly normal.  The diagnoses included 
PTSD, chronic.

In a July 1995 statement, the veteran reported that stressful 
events during service included being hit on the head with a 
rock in an assault which resulted in a concussion and skull 
fracture; participating in operations FRESNO and GOLDEN 
FLEECE; witnessing a Viet Cong POW die of a head injury; and 
watching a plane crash and participating in the rescue of its 
passenger. 

In a May 1996 statement, the veteran reported that he had 
received awards not noted on his DD 214.  These were reported 
to include: two Battle Stars (for OPERATION GOLDEN FLEECE and 
OPERATION FRESNO); a Navy Unit Commendation; and the 
Vietnamese Cross of Gallantry 1st Class with palm.  

A June 1996 letter from the Assistant Head of the Records 
Correspondence Section of the Personnel Management Support 
Branch by direction of the Commandant of the Marine Corps 
indicated that the information submitted was insufficient for 
the purpose of conducting any meaningful research in the 
veteran's behalf regarding his stressful incidents during 
service.  

In October 1996, the veteran submitted a form entitled 
Transmittal of and/or Entitlement to Awards which listed 
awards, marked with an X, that were authorized for 
issuance.  These included the National Defense Service Medal; 
the Vietnam Service Medal with two bronze stars; the Navy 
Unit Commendation Ribbon Bar; the Republic of Vietnam 
Meritorious Unit Citation (Gallantry Cross Medal Color with 
Palm); the Republic of Vietnam meritorious Unit Citation 
(Civil Actions Medal, First Class Color w/Palm); the Republic 
of Vietnam Campaign Medal; and the USMC Rifle Expert Badge.  
A handwritten note indicated that the veteran was not 
eligible for the combat action ribbon.  

In an October 1996 statement, the veteran's service 
representative asserted that the veteran has PTSD due to his 
experiences in Vietnam and due to his inservice assault and 
head injury. 

During his September 1998 hearing, the veterans service 
representative indicated that the inservice assault on the 
veteran constituted a verifiable stressor leading to the 
development of PTSD.  Combat related stressors were reported 
to include service with Operations FRESNO and GOLDEN FLEECE 
near Quang Ngai city; watching a plane crash and helping to 
rescue a survivor; and seeing a Vietnamese POW being kicked 
and have his head smashed with the butt of a rifle.    


II.  Analysis

The veteran has argued that service connection should be 
granted for PTSD.    However, as already noted, this is not 
the first time that such a claim has been made.  A claim of 
entitlement to service connection for PTSD was considered and 
denied by the RO in August 1991.  As noted earlier, the 
veteran withdrew his appeal regarding that decision.  As 
such, the RO decision is final and the claim may not be 
considered on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103 (1998).  In other words, 
provisions of governing statutes and regulations preclude a 
full review of the veterans claim on the merits until after 
analyzing the question of whether it ought to be reopened.

A previously and finally disallowed claim may be reopened 
only when "new and material evidence" has been submitted with 
respect to that claim since the last final decision on the 
claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. 
Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 
140, 145 (1991).  The issue of new and material evidence must 
be addressed in the first instance by the Board because it 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet.App. 
1 (1995).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant. Id.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted. Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet.App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet.App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  
"New" evidence is that which is not "merely cumulative" of 
other evidence in the record. Ibid.  This is done by 
comparing newly received evidence with the evidence 
previously of record.  If new evidence is found, the Board 
must then determine whether or not the new evidence is 
material.  Evidence is "material" when it bears directly and 
substantially upon the specific matter under consideration 
and when it, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet.App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet.App. 
181, 185 (1992).

Using these guidelines, the Board has reviewed the additional 
evidence that has been associated with the claims folder 
since the August 1991 RO denial of service connection.  The 
new evidence includes: statements from the veteran and his 
representative; records of VA outpatient treatment; an August 
1995 VA examination report; a list of awards that were 
authorized for issuance; and a transcript of the veteran's 
September 1998 hearing.  The Board finds that the veteran has 
submitted new and material evidence in the form of VA 
outpatient treatment records showing treatment of PTSD 
symptoms and a VA examination reporting the diagnosis of 
PTSD.  Accordingly, the Board concludes that new and material 
evidence has been submitted for the purpose of reopening the 
veteran's claim for service connection for PTSD.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been submitted, the appeal is allowed 
to this extent.




REMAND

In the case of Curry v. Brown, 7 Vet.App. 59 (1994), the 
United States Court of Veterans Appeals (Court) held that 
when the Board concluded that new and material evidence has 
been submitted and a claim of service connection is reopened, 
before the Board adjudicates the case de novo, the Board must 
ask the veteran if he objected to the Boards adjudication, 
and, if so, to specify how the Boards adjudication would be 
prejudicial to his interest.  In the case of Bernard v. 
Brown, 4 Vet.App. 384 (1993), the Court held that when the 
Board addresses a question which has not been addressed by 
the RO, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question and, if not, whether the veteran 
will be prejudiced thereby.  In the case of Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), the Court held that the 
Board may not rely on its own unsubstantiated medical 
conclusions.  In light of these decisions, the Board finds 
that additional development is indicated prior to further 
appellate disposition of the issue of service connection for 
PTSD.

The Board notes that the veteran was given a diagnosis of 
PTSD on his August 1995 VA examination.  While stressful 
incidents during service reportedly included the veterans 
being assaulted as well as a number of combat-related events 
while in Vietnam, the Board notes that the examiner did not 
specify which event(s) led to the veteran's PTSD.  Prior to 
determining whether the veteran has PTSD related to service 
it is necessary to verify his claimed stressors.  The record 
does not reflect that the RO has referred the case for 
verification of the stressful incidents related by the 
veteran to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) [formerly the Department of the Army, 
U.S. Army and Joint Services Environmental Support Group 
(ESG)].  The Board finds that the RO should forward to the 
USASCRUR information regarding the veteran's unit 
assignments, and his duties and responsibilities, including 
the veteran's DA Form 20.  Although the veteran has provided 
some information regarding the claimed stressors, the RO 
should make an additional request to the veteran for more 
details and forward this information to USASCRUR.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1993); see Hayes v. Brown, 5 Vet.App. 
60, 66 (1993).  Additionally, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
Zarycki v. Brown, 6 Vet.App. 91, 97 (1993);  see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).

In West v. Brown, 7 Vet.App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  In West, the Court held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.   

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner 
precisely what stressors have been accepted as established by 
the record, and the medical examiner must be instructed that 
only those events may be considered in determining whether 
stressors to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present is pointless.  Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes. 

In view of the foregoing, it is the Boards judgment that the 
RO should obtain additional information from the veteran 
regarding his alleged in-service stressors and forward all 
available information to the USASCRUR for verification of the 
stressors.  If indicated, the RO should then schedule a VA 
psychiatric examination.  The record also reflects that the 
veteran may be receiving ongoing psychiatric treatment and 
that copies of clinical records of such treatment have not 
yet been associated with the claims file.  These records and 
any ongoing treatment records should be obtained.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

In light of the foregoing, and in order to fairly and fully 
adjudicate the veterans claim, the issue of service 
connection for PTSD is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran and determine if 
he has any additional arguments to 
present in regard to his claim of service 
connection for PTSD.  The veteran should 
also be requested to submit the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who treated him for 
symptoms of his psychiatric disorder 
since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment which are not 
already in the claims folder.  All 
records should be associated with the 
claims folder.

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service, to 
include events surrounding the inservice 
assault and the plane crash.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of events and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted. 

3.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD 214 and the DA Form 20, or 
equivalent, and all associated documents, 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia 22150.  USASCRUR should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors. 

4.  Thereafter, if the RO determines that 
the existence of a stressor or stressors 
has been established, the veteran should 
be scheduled for a comprehensive VA 
psychiatric examination to determine the 
presence and etiology of PTSD.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Mississippi Scale 
for Combat-Related post-traumatic stress 
disorders, should be accomplished.  The 
claims folders must be made available to 
the examiner for review in connection 
with the examination.  If PTSD is 
diagnosed, then the examiner should 
specify which verified incident(s) led to 
the development or aggravation of this 
disorder.  At the conclusion of the 
evaluation, the examiner should enter a 
full multiaxial evaluation, including a 
score on the Global Assessment of 
Functioning (GAF) Scale on Axis V, with 
an explanation of the import of that 
score.

5.  After the development requested above 
has been completed to the extent possible 
and any other development deemed 
necessary has been completed, the RO 
should again review the veterans claim.  
This should include initial de novo 
adjudication on the issue of service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
